Exhibit 10(12)

WYETH

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(amended and restated effective as of January 1, 2005)

PURPOSE

The Plan supplements the benefits of Participants whose benefits under the
Retirement Plan are limited as a result of Deferrals or by operation of the Code
Limits. The Plan is intended to constitute an unfunded deferred compensation
plan for a select group of management or highly compensated employees within the
meaning of ERISA and shall be construed and administered accordingly.

The Plan is an amendment and restatement of the Prior Plan, effective as of the
Restatement Date.

Capitalized terms not otherwise defined in the text hereof shall have the
meanings set forth in Section 1.

SECTION 1 DEFINITIONS

1.1 Rules of Construction. Except where the context indicates otherwise, any
masculine terminology used herein shall also include the feminine gender, and
the definition of any term herein in the singular shall also include the plural.
All references to sections and appendices are, unless otherwise indicated, to
sections or appendices of the Plan.

1.2 Terms Defined in the Plan. Whenever used herein, the following terms shall
have the meanings set forth below:

(a) “25, 50, 75 or 100% Joint and Survivor Annuity” has the meaning set forth in
Section 5.6(a)(2).

(b) “409A Benefit” has the meaning set forth in Section 4.4(b).

(c) “Administrative Record Keeper” means the person or persons designated by the
Committee in accordance with Section 2.

(d) “Affiliate” means any corporation which is included in a controlled group of
corporations (within the meaning of Section 414(b) of the Code) which includes
Wyeth and any trade or business (whether or not incorporated) which is under
common control with Wyeth (within the meaning of Section 414(c) of the
Code); provided, however, that in applying Section 1563(a)(1), (2), and (3) of
the Code for purposes of determining a controlled group of corporations under
Section 414(b) of the Code the language “at least 50 percent” shall be used
instead of “at least 80 percent” in each place it appears in Section 1563(a)(1),
(2) and (3) of the Code, and in applying Section 1.414(c)-2 of the Treasury
Regulations, for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Section 414(c) of
the Code, “at least 50 percent” shall be used instead of “at least 80 percent”
in each place it appears in Section 1.414(c)-2 of the Treasury Regulations.

(e) “Beneficiary” means, with respect to death benefits payable under
Sections 5.2(c), 5.3(e), 5.6(a)(3), 5.6(a)(4) and 5.7, as applicable, a
Participant’s Surviving Spouse or, if there is no Surviving Spouse, the
Participant’s estate. Participants shall not be permitted or required to make
Beneficiary designations under the Plan. If the Surviving Spouse of a
Participant is legally impaired or prohibited from receiving any amounts under
the Plan otherwise payable to a Beneficiary, the Participant’s Beneficiary shall
be the Participant’s estate. The term Beneficiary shall not refer to any
“contingent annuitant” applicable to a Participant in connection with a Payment
Form.

(f) “Board of Directors” means the Board of Directors of Wyeth (or any Committee
of the Board of Directors to whom the Board of Directors delegates, from time to
time, its authority hereunder).

(g) “Business Day” means each day on which the New York Stock Exchange is open
for business.



--------------------------------------------------------------------------------

(h) “Claimant” has the meaning set forth in Section 8.1.

(i) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable rulings and regulations promulgated thereunder.

(j) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable rulings and regulations promulgated thereunder.

(k) “Code Limits” means Sections 401(a)(17) and 415 of the Code and any other
provisions of the Code which limit the amount of benefits that a Participant may
accrue or receive under or from the Retirement Plan.

(l) “Committee” means the committee of such officers and/or employees of the
Company as shall be designated from time to time by Wyeth to administer the Plan
and any successor thereto.

(m) “Company” means Wyeth and its Affiliates.

(n) “Company Non-Account Plan” means any arrangement sponsored by the Company,
other than the Plan, that is a “non-account balance plan,” as such term is
defined under Section 409A and that is required to be aggregated with the Plan
under Treasury Regulation 1.409A-1(c)(2)(C).

(o) “DCP” means the Prior DCP and the New DCP.

(p) “DCP Option” has the meaning set forth in Section 5.6(a)(6).

(q) “Default Payment Form” means (i) with respect to a Participant’s
Grandfathered Benefit, the form of payment elected by such Participant under the
Retirement Plan in connection with the Participant’s Separation from Service;
and (ii) with respect to a Participant’s 409A Benefit, the Lump-Sum Option.

(r) “Deferral Plan” means each of the DCP, the Wyeth Supplemental Employee
Savings Plan, as amended from time to time, and/or any other non-qualified plan
of the Company designated from time to time by the Committee pursuant to which
Participants may elect to defer annual, base compensation or annual, cash bonus
compensation, sales bonuses or sales commissions.

(s) “Deferrals” means any cash compensation earned by a Participant from the
Company that is not taken into account in determining a Participant’s accrued
benefit under the Retirement Plan because of the Participant’s election under a
Deferral Plan to defer the receipt of such compensation.

(t) “Deferred Compensation Tax Compliance Committee” means a committee of such
officers and/or employees of the Company as shall be designated from time to
time by the Board of Directors.

(u) “Delayed Payment Amount” has the meaning set forth in Section 5.7.

(v) “Early Commencement Factors” means the factors set forth in Appendix A.

(w) “Elected Payment Date” means (i) with respect to the Grandfathered Benefit,
the first day of any month after a Participant’s Separation from Service elected
by the Participant in accordance with Section 5.2 and/or (ii) with respect to
the 409A Benefit, the Normal Payment Date, unless the Participant elects the DCP
Option in accordance with Section 5.3, or elects to redefer his 409A Benefit
into the DCP in accordance with Section 7, in which case Elected Payment Dates
shall be determined in accordance with the applicable terms of the DCP.

(x) “Elected Payment Form” means the Payment Form elected by a Participant
(i) for the payment of his Grandfathered Benefit in accordance with Section 5.2,
and/or (ii) for the payment of his 409A Benefit in accordance with Section 5.3
or Section 7.

(y) “Eligible Employee” means an employee of the Company (i) whose terms and
conditions of employment are not subject to a collective bargaining agreement,
(ii) whose rate of annual base compensation for a calendar year equals or
exceeds $155,000.00, and (iii) who is eligible to participate in the Retirement
Plan. Notwithstanding the foregoing, an individual shall not become an “Eligible
Employee” until the first day of the month following the date on which such
individual satisfies the requirement of clause (iii) of the previous sentence.
Further, the term “Eligible Employees” shall exclude individuals classified by
the Company as leased employees, independent contractors or consultants or any
individuals who are not paid through the Company’s regular payroll.



--------------------------------------------------------------------------------

(z) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including any applicable rulings and regulations
promulgated thereunder.

(aa) “Grandfathered Benefit” means the portion of a Participant’s Plan Benefit
that, for purposes of Section 409A, was both earned and vested as of
December 31, 2004.

(bb) “Guaranteed Death Benefit Option” has the meaning set forth in
Section 5.6(a)(4).

(cc) “Key Employee” means (i) each “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, who meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) at
any time during the 12-month period ending on December 31st of a calendar year
and (ii) to the extent not otherwise included in (i) hereof, each of the top-100
paid individuals (based on taxable wages for purposes of Section 3401(a) of the
Code as reported in Box 1 of Form W-2 for the 12-month period ending on
December 31st of such calendar year plus amounts that would be included in wages
for such 12 month period but for pre-tax deferrals to a tax-qualified retirement
plan or cafeteria plan or for qualified transportation benefits) who performed
services for the Company at any time during the 12-month period ending on
December 31st of such calendar year. A Participant shall be treated as a Key
Employee for the 12-month period beginning on April 1st of the calendar year
following the calendar year for which the determination under clause (i) or
(ii) of this definition is made.

(dd) “Lump-Sum Option” has the meaning set forth in Section 5.6(a)(5).

(ee) “New DCP” means the Wyeth 2005 (409A) Deferred Compensation Plan, as
amended and restated as of the Restatement Date, and as subsequently amended
from time to time thereafter.

(ff) “Normal Retirement Date” means the first day of the first month following a
Participant’s 65th birthday, unless such birthday falls on the first of the
month, in which case Normal Retirement Date means the Participant’s
65th birthday.

(gg) “Normal Payment Date” means (i) with respect to a Participant’s
Grandfathered Benefit, the first day of the month on which benefits commence to
be paid to the Participant under the Retirement Plan; and (ii) with respect to a
Participant’s 409A Benefit, the following: (A) for a Participant who incurs a
Separation from Service with a Vested Plan Benefit prior to attaining age 55,
the first day of the month coincident with or next following the month in which
he attains age 55; and (B) for a Participant who incurs a Separation from
Service with a Vested Plan Benefit on or after attaining age 55, the first day
of the month following his Separation from Service.

(hh) “Participant” means an Eligible Employee who has met the requirements for
participation in the Plan in accordance with Section 3.

(ii) “Payment Date” means the Elected Payment Date or, if no such date has been
elected or is permitted to be elected by the Participant, the Normal Payment
Date, in each case for the commencement of payment of a Plan Benefit.

(jj) “Payment Delay Period” means, solely with respect to a Lump-Sum Option
payment of a Participant’s Grandfathered Benefit, the twelve-month period
beginning on the first day of the month following the month in which occurs the
Participant’s Separation from Service.

(kk) “Payment Election” means the elections made by a Participant for his
Grandfathered Benefit and/or 409A Benefit, as applicable, under Section 5 or
Section 7, as applicable.

(ll) “Payment Form” means the Elected Payment Form or, if no such form is
elected or is permitted to be elected by the Participant, the Default Payment
Form, in each case for the payment of a Plan Benefit.

(mm) “Plan” means this Wyeth Supplemental Executive Retirement Plan, as amended
from time to time.

(nn) “Plan Benefit” means, as of a given date, the benefit, expressed as a
Single Life Annuity commencing at the Participant’s Normal Retirement Date, that
a Participant has accrued under the Plan in accordance with Section 4.2.



--------------------------------------------------------------------------------

(oo) “Prior DCP” means the terms of the Wyeth Deferred Compensation Plan (as
amended and restated as of November 20, 2003), as set forth in the Company’s
written documentation, rules, practices and procedures applicable to such plan
(but without regard to any amendments thereto after October 3, 2004 that would
result in any material modification of such plan, within the meaning of
Section 409A).

(pp) “Prior Plan” means the terms of the Plan in effect immediately prior to the
Restatement Date, as set forth in the Company’s written documentation, rules,
practices and procedures applicable to the Plan (but without regard to any
amendments thereto after October 3, 2004 that would result in any material
modification of the Grandfathered Benefit, within the meaning of Section 409A).

(qq) “Puerto Rico Participant” means a Participant employed by the Company in
Puerto Rico and who resides in Puerto Rico.

(rr) “Restatement Date” means January 1, 2005.

(ss) “Retirement Eligible” means a Participant who, as of the date of his
Separation from Service, is (i) at least age 55 with at least five Years of
Vesting Service or (ii) at least age 65.

(tt) “Retirement Plan” means the Wyeth Retirement Plan – United States, as
amended from time to time.

(uu) “Rule of 70 Participant” means a Participant who as of the date of his
Separation from Service has a Vested Plan Benefit (other than a Participant
employed at the Company’s facilities in Rouses Point, New York) and who (i) is
involuntarily terminated by the Company prior to February 6, 2011 in connection
with Project Impact and (ii) as of the date of his Separation from Service, has
a combined age and Years of Vesting Service equal to or in excess of
70; provided, however, that with respect to Participants employed by Genetics
Institute prior to American Home Products purchase of Genetics Institute, and
solely for purposes of determining whether a Participant is a Rule of 70
Participant, such Participant’s service with Genetics Institute on or after
January 1, 1992 shall be taken into account in determining such Participant’s
Years of Vesting Service.

(vv) “Section 409A” means Section 409A of the Code and the applicable notices,
rulings and regulations promulgated thereunder.

(ww) “Section 409A Compliance” has the meaning set forth in Section 9.1.

(xx) “Separation from Service” means a separation from service with the Company
for purposes of Section 409A, determined using the default provisions set forth
in Treasury Regulation Section 1.409A-1(h); provided, however, that, for
purposes of the Grandfathered Benefit, “Separation from Service” shall be
determined in accordance with the terms of the Prior Plan. Notwithstanding the
foregoing, if a Participant would otherwise incur a Separation from Service in
connection with a sale of assets of the Company, the Company shall retain the
discretion to determine whether a Separation from Service has occurred in
accordance with Treasury Regulation Section 1.409A-1(h)(4).

(yy) “Single Life Annuity” has the meaning set forth in Section 5.6(a)(1).

(zz) “Surviving Spouse” means the individual to whom a Participant was legally
married, for federal law purposes, for a continuous period of at least one year
as of the date of the Participant’s death.

(aaa) “Ten Year Certain and Life Option” has the meaning set forth in
Section 5.6(a)(3).

(bbb) “Transition Elections” means elections made by a Participant prior to
January 1, 2009 in accordance with the provisions of Notices 2005-1, 2006-79 and
2007-86 promulgated by the U.S. Treasury Department and the Internal Revenue
Service and the Proposed Regulations under Section 409A, 70 Fed. Reg. 191 (Oct
4, 2005).

(ccc) “Treasury Regulations” means the regulations adopted by the Internal
Revenue Service under the Code, as they may be amended from time to time.

(ddd) “Valid Notional Rollover” means a notional rollover constituting a full
and complete settlement of the Company’s obligations to the Participant with
respect to the portion of the Grandfathered Benefit credited to the Prior DCP or
the 409A Benefit credited to the New DCP by a Participant who is Retirement
Eligible at the time of his Separation from Service.



--------------------------------------------------------------------------------

(eee) “Vested Plan Benefit” means a Plan Benefit that has vested in accordance
with Section 4.3.

(fff) “Wyeth” means Wyeth, a Delaware corporation, and any successor thereto.

(ggg) “Wyeth Retirement Plans” means the Retirement Plan, the American Cyanamid
and Subsidiaries Supplemental Employees Retirement Plan and the American
Cyanamid and Subsidiaries ERISA Excess Plan.

(hhh) “Year of Vesting Service” has the meaning ascribed to it in the Retirement
Plan as of January 1, 2006 and, prior to such date, has the meaning ascribed to
“Continuous Service”, as such term was defined in the Retirement Plan prior to
January 1, 2006.

SECTION 2 ADMINISTRATION

2.1 General Authority. The general supervision of the Plan shall be the
responsibility of the Committee, which, in addition to such other powers as it
may have as provided herein, shall have the power, subject to the terms of the
Plan: (i) to determine eligibility to participate in, and the amount of benefit
to be provided to any Participant under, the Plan; (ii) to make and enforce such
rules and regulations as it shall deem necessary or proper for the efficient
administration of the Plan; (iii) to determine all questions arising in
connection with the Plan, to interpret and construe the Plan, to resolve
ambiguities, inconsistencies or omissions in the text of the Plan, to correct
any defects in the text of the Plan and to take such other action as may be
necessary or advisable for the orderly administration of the Plan; (iv) to make
any and all legal and factual determinations in connection with the
administration and implementation of the Plan; (v) to designate the
Administrative Record Keeper and to review actions taken by the Administrative
Record Keeper or any other person to whom authority is delegated under the Plan;
and (vi) to employ and rely on legal counsel, actuaries, accountants and any
other agents as may be deemed to be advisable to assist in the administration of
the Plan. All such actions of the Committee shall be conclusive and binding upon
all persons. The Committee shall be entitled to rely conclusively upon all
tables, valuations, certificates, opinions, and reports furnished by any
actuary, accountant, controller, counsel, or other person employed or engaged by
the Company with respect to the Plan. If any member of the Committee is a
Participant, such member shall not resolve, or participate in the resolution of,
any matter relating specifically to such Committee member’s eligibility to
participate in the Plan or the calculation or determination of such member’s
Plan Benefit.

2.2 Delegation. The Committee shall have the power to delegate to any person or
persons the authority to carry out such administrative duties, powers and
authority relative to the administration of the Plan as the Committee may from
time to time determine. Any action taken by any person or persons to whom the
Committee makes such a delegation shall, for all purposes of the Plan, have the
same force and effect as if undertaken directly by the Committee. If any
individual to whom the Committee delegates authority is a Participant, such
individual shall not resolve, or participate in the resolution of, any matter
specifically relating to such individual’s eligibility to participate in the
Plan or the calculation or determination of such individual’s Plan Benefit.

2.3 Administrative Record Keeper. The Administrative Record Keeper shall be
responsible for the day-to-day operation of the Plan, having the power (except
to the extent such power is reserved to the Committee) to take all action and to
make all decisions necessary or proper in order to carry out his duties and
responsibilities under the provisions of the Plan. If the Administrative Record
Keeper is a Participant, the Administrative Record Keeper shall not resolve, or
participate in the resolution of, any question which relates directly or
indirectly to him and which, if applied to him, would significantly vary his
eligibility for, or the amount of, any benefit to him under the Plan. The
Administrative Record Keeper shall report to the Committee at such times and in
such manner as the Committee shall request concerning the operation of the Plan.

2.4 Actions; Indemnification. The members of the Board of Directors, the
Committee, the Administrative Record Keeper, the members of the Deferred
Compensation Tax Compliance Committee, the members of any other committee and
any director, officer or employee of the Company to whom responsibilities are
delegated by the Committee shall not be liable for any actions or failure to act
with respect to the administration or interpretation of the Plan, unless such
person acted in bad faith or engaged in fraud or willful misconduct. The Company
shall indemnify and hold harmless, to the fullest extent permitted by law, the
Board of Directors (and each member thereof), the Committee (and each member
thereof), the Deferred Compensation Tax Compliance Committee (and each member
thereof), the Administrative Record Keeper, the members of any other committee
and any director, officer or employee of the Company to whom responsibilities
are delegated by the Committee from and against any liabilities, damages, costs
and expenses (including attorneys’ fees and amounts paid in settlement of



--------------------------------------------------------------------------------

any claims approved by the Company) incurred by or asserted against it or him by
reason of its or his duties performed in connection with the administration or
interpretation of the Plan, unless such person acted in bad faith or engaged in
fraud or willful misconduct. The indemnification, exculpation and liability
limitations of this Section 2.4 shall apply to the Administrative Record Keeper
only to the extent that the Administrative Record Keeper is or was a director,
officer or employee of the Company.

SECTION 3 PARTICIPATION

3.1 Continuing Participants. Any individual who participated in the Prior Plan
immediately prior to the Restatement Date shall continue to be a Participant in
the Plan on the Restatement Date.

3.2 New Participants. An employee of the Company who does not become a
Participant in the Plan in accordance with Section 3.1 shall commence
participation in the Plan as of the date on which such employee first becomes an
Eligible Employee. Eligible Employees shall not accrue any Plan Benefit prior to
their commencement of participation in the Plan; provided that when
participation commences a Participant’s accrued Plan Benefit shall be calculated
as of the later of the date the Participant was first employed by the Company
and the date the Participant reached age 21.

3.3 Enrollment. Each Participant shall complete, execute and return to the
Administrative Record Keeper such forms as are required from time to time by the
Administrative Record Keeper, and such forms shall be submitted to the
Administrative Record Keeper within such time periods specified by the
Administrative Record Keeper. A Participant’s failure to submit in a complete
and timely manner any such forms to the Administrative Record Keeper shall
subject the Participant to the default rules specified in the Plan. For purposes
of the Plan, “forms” prescribed by the Administrative Record Keeper can be in
paper, electronic or such other media (or combination thereof) as the
Administrative Record Keeper shall specify from time to time.

3.4 Exclusions. No employee of the Company who is not an Eligible Employee shall
be eligible to participate in the Plan. In addition, the Committee may, if it
determines it to be necessary or advisable to comply with ERISA, the Code or
other applicable law, exclude one or more Eligible Employees or one or more
classes of Eligible Employees from Plan participation.

SECTION 4 PLAN FORMULA AND VESTING

4.1 Applicability of Prior Plan. The benefit payable to a Participant who had a
Separation from Service prior to the Restatement Date shall be governed by the
terms of the Prior Plan as in effect on the date of his Separation from Service.

4.2. Plan Benefit Formula. The Plan Benefit of a Participant who has a
Separation from Service on or after the Restatement Date shall equal the
positive difference, if any, that results from subtracting the amount determined
under Section 4.2(b) from the amount determined under Section 4.2(a):

(a) The Participant’s annual accrued benefit under the terms of the “Final
Average Annual Pension Earnings” formula of the Retirement Plan calculated as of
the date of the Participant’s Separation from Service as if:

 

  1. for purposes of calculating such accrued benefit, the Participant’s
compensation for each calendar year included the Participant’s Deferrals for
each such calendar year; and

 

  2. for purposes of calculating such accrued benefit, the Code Limits did not
apply.

less

(b) The Participant’s annual accrued benefit under the Wyeth Retirement Plans,
as of the date of the Participant’s Separation from Service.

4.3 Vesting. Anything in the Plan to the contrary notwithstanding, no Plan
Benefit or other amount shall be payable to a Participant under the Plan unless
the Participant has either (i) completed five Years of Vesting Service or
(ii) is at least age 65, in each case, as of the date of the Participant’s
Separation from Service.

4.4 Plan Benefit Components.



--------------------------------------------------------------------------------

(a) Grandfathered Benefit.

 

  1. The portion of a Participant’s Plan Benefit which is a Grandfathered
Benefit (and the procedures applicable to a Participant’s election to receive
such Grandfathered Benefit, which are set forth in Section 5.2) shall be based
upon the terms of the Prior Plan and the Retirement Plan in effect immediately
prior to the Restatement Date, disregarding for this purpose any change or
amendment to the terms of the Retirement Plan effective after October 3, 2004
that would result in any material modification, within the meaning of
Section 409A of the Grandfathered Benefit.

 

  2. The Grandfathered Benefit of a Puerto Rico Participant shall comprise
(i) the portion of his Plan Benefit that was earned and vested as of
December 31, 2004 and (ii) the portion of his Plan Benefit that was earned or
vested on or after January 1, 2005, but only in the event such Puerto Rico
Participant does not become employed by the Company in the United States (other
than in Puerto Rico) on or after January 1, 2005.

 

  3. A Participant’s Grandfathered Benefit shall not be increased if the payment
of the Grandfathered Benefit is made after the Participant’s Normal Retirement
Date.

(b) 409A Benefit. A Participant’s 409A Benefit shall mean any portion of the
Participant’s Plan Benefit which is not a Grandfathered Benefit.

(c) Special Adjustment at Separation from Service to the 409A Benefit. Solely to
the extent necessary to comply with Section 409A, a special allocation shall be
made to the Plan Benefit of a Participant who was not eligible to retire under
the Plan as of December 31, 2004 with a subsidized early retirement benefit
(solely by reason of the Participant as of December 31, 2004 not having ten or
more Years of Vesting Service as of such date) and who subsequently becomes
eligible to retire under the Plan with a subsidized early retirement benefit
(including on account of becoming a Rule of 70 Participant) at a later date. For
such a Participant, any early retirement subsidy earned by the Participant based
on Years of Vesting Service credited for periods after December 31, 2004 and
attributable to the Participant’s Grandfathered Benefit shall be treated for all
purposes of the Plan as part of the Participant’s 409A Benefit. The adjusted
409A Benefit (including the subsidized portion of the Grandfathered Benefit that
is treated by operation of this Section 4.4(c) as part of the 409A Benefit)
shall be determined at the time of the Participant’s Separation from Service by
the formula [(X – Y)/Z], where “X” is the Plan Benefit multiplied by the
applicable subsidized Early Commencement Factor set forth in Appendix A; where
“Y” is the Grandfathered Benefit multiplied by the applicable unsubsidized Early
Commencement Factor set forth in Appendix A; and where “Z” is the applicable
subsidized Early Commencement Factor set forth in Appendix A (all such Early
Commencement Factors to be determined based upon the Participant’s (including on
account of becoming a Rule of 70 Participant) age and Years of Vesting Service
at Separation from Service).

(d) Other Actuarial Rules and Procedures. The Committee shall from time to time
promulgate such additional rules and procedures as the Committee deems necessary
or advisable to facilitate the calculation and allocation of a Participant’s
Plan Benefit between the Grandfathered Benefit and the 409A Benefit in a manner
that is intended to result in Section 409A Compliance.

4.5 Payment Prior to Normal Retirement. If the Payment Date for a Participant’s
Grandfathered Benefit and/or 409A Benefit, as applicable, is prior to the
Participant’s Normal Retirement Date, then the amount of the Grandfathered
Benefit and/or 409A Benefit, as applicable, shall be reduced for early
commencement by the applicable Early Commencement Factors set forth in Appendix
A.

SECTION 5 PAYMENT ELECTIONS

5.1 General Rules.

(a) Separate Elections. Subject to Section 5.3 hereof, a Participant shall be
permitted to make a separate Payment Election for his Grandfathered Benefit and
his 409A Benefit. The rules applicable to Payment Elections for Grandfathered
Benefits are set forth in Section 5.2. The rules applicable to Payment Elections
for 409A Benefits are set forth in Section 5.3.

(b) Section 409A Transition. The Transition Elections made by a Participant
shall supplement and, to the extent inconsistent therewith, shall supersede the
corresponding provisions of this Section 5.



--------------------------------------------------------------------------------

(c) No Duplicate Benefits. Nothing in the Plan, including the ability of a
Participant to make separate Payment Elections with respect to his Grandfathered
Benefit and his 409A Benefit, shall obligate the Company to pay duplicate
benefits to any Participant.

5.2 Payment Elections for Grandfathered Benefits.

(a) Election Form and Election Timing. A Participant may elect prior to or in
connection with his Separation from Service to have his Grandfathered Benefit
paid in any of the available forms of payment described in Section 5.6. The
Elected Payment Form for a Grandfathered Benefit may be different from the form
of payment elected by the Participant under the Retirement Plan. A Participant
shall make his Payment Election for his Grandfathered Benefit prior to the date
of, or in connection with, the Participant’s Separation from Service, and if no
Payment Election is made prior to the date of, or in connection with, the
Participant’s Separation from Service, the Participant’s Grandfathered Benefit
shall be payable in the Default Payment Form on the applicable Normal Payment
Date.

(b) Payment Date for Annuities. If the Payment Form for a Participant’s
Grandfathered Benefit is other than the Lump-Sum Option or the DCP Option, the
payment of the Participant’s Grandfathered Benefit shall commence on the
Participant’s applicable Normal Payment Date, unless the Participant has
specified an Elected Payment Date. An Elected Payment Date for an annuity shall
not be earlier than the first day of the month coincident with or next following
the month in which a Participant attains age 55, and shall not be later than the
Participant’s Normal Retirement Date (or, if the Participant’s Separation from
Service is later, the first day of the month following the month in which occurs
the Participant’s Separation from Service).

(c) Payment Dates for Lump-Sum Option. A Participant shall not be permitted to
specify an Elected Payment Date for his Grandfathered Benefit if such
Grandfathered Benefit is payable in the Lump-Sum Option. The Payment Date for
such Lump-Sum Option shall be determined in accordance with the following
provisions:

 

  1. Participants Who Are Not Retirement Eligible. If a Participant who is not
Retirement Eligible at the time of his Separation from Service has elected prior
to, or in connection with, his Separation from Service the Lump-Sum Option for
the payment of his Grandfathered Benefit, such Lump-Sum Option shall be paid on
the later of (i) the first day of the first month following the expiration of
the Payment Delay Period and (ii) the first day of the month coincident with or
next following the month in which the Participant attains age 55.

 

  2. Participants Who Are Retirement Eligible. If a Participant who is
Retirement Eligible at the time of his Separation from Service has elected prior
to, or in connection with, his Separation from Service the Lump-Sum Option for
the payment of his Grandfathered Benefit, such Lump-Sum Option shall be paid on
the first day of the first month following the end of the Payment Delay Period.

If payment of a Participant’s Lump-Sum Option is delayed under this
Section 5.2(c) solely by operation of the Payment Delay Period, the
Participant’s Grandfathered Benefit shall be credited with interest on a
quarterly basis during the applicable portion of the Payment Delay Period based
upon the interest rate being used to determine Lump-Sum Option payments under
the Retirement Plan for each such quarter. In the event a Participant dies
during the Payment Delay Period, his Grandfathered Benefit shall be paid to his
Beneficiary together with any interest credited thereto in a lump-sum payment as
soon as administratively practicable after such Participant’s death.

(d) Valid Notional Rollovers to the Prior DCP. A Participant who elects prior
to, or in connection with, his Separation from Service to receive his
Grandfathered Benefit in the Lump-Sum Option shall be permitted, in accordance
with the deferral rules of the Prior Plan, to elect prior to, or in connection
with, his Separation from Service the DCP Option for some or all of the amount
otherwise payable in the Lump-Sum Option. The effective date of the Valid
Notional Rollover made in connection with the DCP Option will be the date that
the portion of the Lump-Sum Option subject to the Valid Notional Rollover would
otherwise have been paid to the Participant under Section 5.2(c) (determined,
solely for this purpose, without regard to the Payment Delay Period). Any such
Valid Notional Rollover shall be subject to the applicable terms and provisions
of the Prior DCP. Notwithstanding anything herein to the contrary, no amount
shall be distributed under the Prior DCP on account of a Valid Notional Rollover
prior to the conclusion of the Payment Delay Period.

(e) Special Default Rule. If the portion of a Participant’s Plan Benefit that is
intended to be a Grandfathered Benefit shall, for any reason, become subject to
Section 409A, such benefit shall be paid in accordance with the Payment Election
(or applicable default payment rule) for such Participant’s 409A Benefit.



--------------------------------------------------------------------------------

5.3 Payment Elections for 409A Benefits.

(a) Election Timing; Participants Who Accrue a Plan Benefit Prior to January 1,
2009. An employee who first becomes a Participant and accrues a 409A Benefit
prior to January 1, 2009, and an employee who is hired prior to November 1, 2008
with an annual base salary of $230,000.00 or more (the “2008 New Executives”)
shall make, by no later than December 31, 2008, a Transition Election with
respect to his 409A Benefit; provided, however, that an election made in 2008
shall apply solely to the amount that would not otherwise be payable to him in
2008 and shall not cause any amounts to be paid to him in 2008 that would not
otherwise be payable to him in 2008. For purposes of clarification, a
Participant accrues a benefit under the Plan only to the extent that a
Participant’s benefits under the Retirement Plan are limited as a result of
Deferrals or by operation of Code Limits.

(b) Payment Date for Participants Who Accrue a Plan Benefit Prior to January 1,
2009. An employee who first becomes a Participant and accrues a Plan Benefit
prior to January 1, 2009 shall receive or commence receiving payment of his 409A
Benefit on the Participant’s applicable Normal Payment Date, unless (i) the
Participant (A) elects in accordance with his Transition Election the DCP Option
for all or a portion of his 409A Benefit and (B) specifies an Elected Payment
Date in accordance with this Section 5.3 or (ii) the Participant makes a
redeferral election in accordance with Section 7.

(c) Payment Forms for Participants Who Accrue a Plan Benefit Prior to January 1,
2009. An employee who first becomes a Participant and accrues a Plan Benefit
prior to January 1, 2009 may elect to receive his 409A Benefit in any of the
available forms of payment described in Section 5.6. The Elected Payment Form
for a 409A Benefit may be different than the form of payment elected by the
Participant under the Retirement Plan. If a Participant does not specify an
Elected Payment Form for his 409A Benefit, such Participant’s 409A Benefit shall
be paid in the Default Payment Form. A Participant may only elect one payment
form for his 409A Benefit, unless he elects the DCP Option. In the event a
Participant elects to receive a portion of his 409A Benefit in the form of the
DCP Option, the remainder of the Participant’s Plan Benefit shall be paid in the
Default Payment Form.

(d) Special Rule for Certain Executives Hired in 2008. A 2008 New Executive
shall be entitled to make a contingent Payment Election prior to December 31,
2008 with respect to any 409A Benefit to which he may be entitled in the future.
A 2008 New Executive shall be permitted to make the same Payment Elections with
respect to his 409A Benefit, as an employee who first becomes a Participant and
accrues a Plan Benefit prior to January 1, 2009.

(e) Separation from Service in 2009. If a Participant described in
Section 5.3(a) makes a Payment Election during 2008, incurs a Separation from
Service between January 1, 2009 and December 31, 2009 and has elected to receive
his 409A Benefit in a Lump-Sum Option, such payment of the Lump-Sum Option shall
not be made until January 1, 2010. If the payment of a Lump-Sum Option is
delayed beyond the Normal Payment Date in accordance with the previous sentence,
a Participant’s 409A Benefit shall be credited with interest on a quarterly
basis based upon the interest rate being used to determine Lump-Sum Option
payments under the Retirement Plan for each quarter of such delay. In the event
a Participant dies during the period of any such delay, his 409A Benefit shall
be paid to his Beneficiary together with any interest credited thereto in a
lump-sum payment on the tenth day of the month following the date of such
Participant’s death.

(f) Payment Date and Payment Form for Participants Who Accrue a Plan Benefit On
or After January 1, 2009. A Participant who first accrues a Plan Benefit on or
after January 1, 2009 (other than a 2008 New Executive), shall receive his 409A
Benefit on the Normal Payment Date and in the Default Payment Form. Such
Participant shall not be permitted to select an Elected Payment Date or an
Elected Payment Form; provided, however, that such Participant shall be
permitted to make a redeferral election in accordance with Section 7.

(g) Payment Date and Payment Form for Participants Who Transfer from Puerto Rico
to the United States. Notwithstanding anything in Section 5.3 to the contrary, a
Puerto Rico Participant shall receive his 409A Benefit on the Normal Payment
Date and in the Default Payment Form. Such Puerto Rico Participant shall not be
permitted to select an Elected Payment Date or an Elected Payment
Form; provided, however, that such Puerto Rico Participant shall be permitted to
make a redeferral election in accordance with Section 7.

(h) Rehire. Notwithstanding the foregoing provisions of Section 5.3, an Eligible
Employee who is rehired by the Company or otherwise again becomes an Eligible
Employee, after accruing a 409A Benefit under the Plan or a benefit under any
other Company Non-Account Plan shall not be entitled to make a Payment Election.
In



--------------------------------------------------------------------------------

the event such an Eligible Employee previously Separated from Service with the
Company, payment of his 409A Benefit accrued prior to such Separation from
Service shall not be suspended or otherwise delayed and any additional 409A
Benefit accrued by such an Eligible Employee shall be paid on the Normal Payment
Date and in the Default Payment Form. In the event such an Eligible Employee did
not incur a Separation from Service, the additional benefit accrued by the
Participant shall be distributed on the Payment Date and in the Payment Form
applicable to the 409A Benefit previously accrued by the Participant.

(i) Modifying a Payment Form. A employee who first becomes a Participant and
accrues a Plan Benefit prior to January 1, 2009 and who elects to receive his
409A Benefit in an annuity Payment Form described in Section 5.6(a)(1) or
(2) may, at any time prior to the Payment Date for such 409A Benefit, elect to
have his 409A Benefit paid in another annuity Payment Form described in
Section 5.6(a)(1) or (2) that is the actuarial equivalent of the original
annuity elected by the Participant. For this purpose, actuarial equivalence
shall be determined in accordance with Section 5.6(b). Except as permitted by
Section 7, a Participant who elects to have his 409A Benefit paid in the form of
a Ten-Year Certain and Life Option, Guaranteed Death Benefit Option, Lump-Sum
Option or DCP Option shall not be permitted to change the Payment Form so
elected.

(j) Valid Notional Rollovers to the New DCP. An employee who first becomes a
Participant and accrues a Plan Benefit prior to January 1, 2009 shall be
permitted to elect the DCP Option for some or all of the amount otherwise
payable under the Plan, provided that in the event that such Participant elects
the DCP Option for only a portion of his 409A Benefit, he shall receive the
remaining portion of his 409A Benefit in the Lump Sum Option. The effective date
of the Valid Notional Rollover made in connection with the DCP Option will be
the first day of the month following the Participant’s Separation from Service,
even if the portion of the Participant’s 409A Benefit subject to the Valid
Notional Rollover would otherwise have been paid to the Participant at a later
date. Any such Valid Notional Rollover shall be subject to the terms of the New
DCP. If a Participant who has elected the DCP Option is not Retirement Eligible
at the time of his Separation from Service, then (i) the election of the DCP
Option shall be void and of no force and effect and (ii) the Participant’s 409A
Benefit shall be paid on the Default Payment Date and in the Default Payment
Form.

5.4 Payment of De Minimis Grandfathered Amounts. Notwithstanding a Participant’s
Payment Date, the Company shall make a distribution of de minimis Grandfathered
Benefits according to the following rules:

(a) Grandfathered Benefit. Each Participant who (i) incurs a Separation from
Service and (ii) as of the date of such Separation from Service has a
Grandfathered Benefit with an actuarial equivalent Lump-Sum Option value that
does not exceed $5,000 shall receive a distribution of his entire Grandfathered
Benefit in a cash lump-sum as soon as administratively practicable after his
Separation from Service.

(b) 409A Benefit. Each Participant who (i) incurs a Separation from Service and
(ii) as of the date of such Separation from Service has a 409A Benefit with an
actuarial equivalent Lump-Sum Option value which, when aggregated with such
Participant’s benefit subject to Section 409A under each other Company
Non-Account Plan in which the Participant participates, does not exceed $5,000
shall receive a distribution of his entire 409A Benefit in a cash lump-sum on
the last Business Day of the month following the month in which the Separation
from Service occurs.

(c) Lump-Sum Option Values. Lump-sum values under this Section 5.4 shall be
determined using the same actuarial assumptions as would be applied under the
Retirement Plan for the purpose of determining the actuarial equivalent Lump-Sum
Option value of Retirement Plan benefits of the Participant as of the date of
his Separation from Service.

5.5 Certain Accelerated Payments of 409A Amounts. Notwithstanding a
Participant’s Payment Date, the Company in its sole discretion may accelerate
payment of all or a portion of a Participant’s 409A Benefit as permitted by
Treasury Regulation Section 1.409A-j(4).

5.6 Available Forms of Payment.

(a) Forms of Payment. A Participant’s Grandfathered Benefit and/or 409A Benefit,
as applicable, may be paid in the forms of payment available under the
Retirement Plan as follows; provided, however, that a Participant who first
accrues a Plan Benefit on or after January 1, 2009 (other than the 2008 New
Executives) may only receive payment of his 409A Benefit in the Lump-Sum Option:

 

  1. “Single Life Annuity” means a Participant’s Grandfathered Benefit and/or
409A Benefit, as applicable, payable as an annuity in equal monthly installments
over the life of the Participant, commencing as of the Payment Date and
terminating in the month in which the Participant dies, with no further payments
thereafter.



--------------------------------------------------------------------------------

  2. “25, 50, 75 or 100% Joint and Survivor Annuity” means a Participant’s
actuarially reduced Grandfathered Benefit and/or 409A Benefit, as applicable,
payable as an annuity in equal monthly installments over the life of the
Participant, commencing as of the Payment Date and terminating in the month in
which the Participant dies, with a survivor contingent annuity for the life of
the Participant’s surviving contingent annuitant, commencing in the month
following the month in which the Participant died and terminating in the month
in which the Participant’s surviving contingent annuitant dies, which is either
25%, 50%, 75% or 100% of the monthly payment to the Participant, as elected by
the Participant. Following such contingent annuitant’s death, no further
payments shall be made.

 

  3. “Ten Year Certain and Life Option” means a Participant’s actuarially
reduced Grandfathered Benefit and/or 409A Benefit, as applicable, payable in
monthly installments over the life of the Participant, commencing as of the
Payment Date, with a guarantee that if the Participant dies within 120 months
(i.e., ten years) of the applicable Payment Date, such reduced Grandfathered
Benefit and/or 409A Benefit, as applicable, shall be paid to the Participant’s
Beneficiary for the balance of the 120 month (i.e., ten year) guaranteed period
in the month following the month in which the date of the Participant’s death
occurs, or, upon the Participant’s death, if the Participant’s Beneficiary so
elects with respect to the Grandfathered Benefit, the commuted value of the
remaining payments shall be paid to such Beneficiary in a lump-sum amount. If
the Participant survives the 120 month (i.e., ten year) guaranteed period, he
shall continue to receive the actuarially reduced Grandfathered Benefit and/or
409A Benefit, as applicable, through the month in which the Participant dies.

 

  4. “Guaranteed Death Benefit Option” means a Participant’s actuarially reduced
lifetime monthly Grandfathered Benefit and/or 409A Benefit, as applicable,
commencing as of the Payment Date, in return for a death benefit guarantee. If
the Participant dies on or after the Payment Date, the Participant’s Beneficiary
shall receive the excess, if any, of the initial death benefit (defined in a
manner consistent with the terms of the comparable payment option set forth in
the Retirement Plan) over the aggregate Grandfathered Benefit or 409A Benefit,
as applicable, payments made to the Participant after the Payment Date and prior
to the date of the Participant’s death. With respect to a Participant’s
Grandfathered Benefit only, a Participant shall be permitted, in the manner
designated by the Committee, to make any of the alternative payment elections
related to this distribution option in the Retirement Plan.

 

  5. “Lump-Sum Option” means the actuarial equivalent of a Participant’s
Grandfathered Benefit and/or 409A Benefit, as applicable, payable in a cash lump
sum on the Payment Date.

 

  6. “DCP Option” means the actuarial equivalent of a Participant’s
Grandfathered Benefit and/or 409A Benefit, as applicable (or the applicable
portion thereof) that the Participant elects, in accordance with the terms of
the Plan, to convert into a cash lump-sum amount to be credited in a Valid
Notional Rollover to the DCP. A Participant who elects the DCP Option with
respect to some or all of his Grandfathered Benefit shall be subject to the
applicable terms and provisions of the Prior DCP and shall have the amount of
the Valid Notional Rollover credited to the Prior DCP. A Participant who elects
or contingently elects the DCP Option with respect to some or all of his 409A
Benefit shall be subject to the applicable terms and provisions of the New DCP,
shall be required to make his payment elections under the New DCP at the time
the DCP Option is elected and shall have the amount of the Valid Notional
Rollover credited to the New DCP.

(b) Actuarial Equivalence. The actuarial equivalence of forms of payment in
Sections 5.6(a) (1) through (4) above of a Grandfathered Benefit and/or 409A
Benefit, as applicable, shall be determined in accordance with the factors and
assumptions specified in the Retirement Plan (or such other factors or
assumptions specified from time to time by the Committee), in a manner which is
intended to result in Section 409A Compliance.

5.7 Six-Month Delay in Commencement of 409A Benefits. Notwithstanding a
Participant’s Payment Election and the default rules hereunder effective for
Separations from Service (other than by reason of death) occurring on or after
the Restatement Date, if, at the time of a Participant’s Separation from
Service, the Participant



--------------------------------------------------------------------------------

is a Key Employee, then, any amounts payable to the Participant under the Plan
with respect to his 409A Benefit during the period beginning on the date of the
Participant’s Separation from Service and ending on the six-month anniversary of
such date (the “Delayed Payment Amount”) shall be delayed and not paid to the
Participant until the first Business Day of the month following such six-month
anniversary date, at which time such delayed amounts shall be paid to the
Participant in a lump-sum. If payment of an amount is delayed as a result of
this Section 5.7, such amount shall be increased with interest from the date on
which such amount would otherwise have been paid to the Participant but for this
Section 5.7 to the day immediately prior to the date the Delayed Payment Amount
is paid. Interest on the Delayed Payment Amount shall be credited on a quarterly
basis based upon the interest rate being used to determine lump-sum payments
under the Retirement Plan for each such quarter. If a Participant dies on or
after the date of the Participant’s Separation from Service and prior to payment
of the Delayed Payment Amount, any amount delayed pursuant to this Section 5.7
shall be paid to the Participant’s joint annuitant (if the benefit form elected
by the Participant is a joint annuity) or, if there is no joint annuitant, the
Participant’s Beneficiary, as applicable, together with any interest credited
thereon, within 90 days of the date of the Participant’s death.

SECTION 6 DEATH BENEFITS

6.1 No Vesting Solely as a Result of Death. No survivor or death benefit shall
be payable to any person under this Section 6 in respect of a Participant unless
the Participant had a Vested Plan Benefit on the date of the Participant’s death
(or, if earlier, the date of the Participant’s Separation from Service). If a
death benefit is payable under this Section 6, no other amounts shall be payable
in respect of a Participant under the Plan, and the default payment rules and
any prior Payment Elections made by the Participant shall be disregarded.

6.2 Death on or After Payment Date. If a Participant dies on or after his
Payment Date, (i) no survivor or death benefit shall be payable under this
Section 6, (ii) any survivor or death benefits payable under the Plan shall be
based solely upon the Payment Form applicable to the Participant, and (iii) no
survivor or death benefits shall be payable under the Plan if the applicable
Payment Form (e.g., a Single Life Annuity) does not contemplate the payment of
any survivor or death benefits. The terms and provisions of the DCP (and not the
Plan) shall govern the payment of any death benefit in respect of the portion of
a Participant’s Plan Benefit that has been credited under the DCP in connection
with a Valid Notional Rollover. Solely for purposes of this Section 6, the
Payment Date for the portion of a Participant’s Plan Benefit that is transferred
to the DCP in a Valid Notional Rollover shall be the date as of which the amount
subject to the Valid Notional Rollover is first credited to the DCP.

6.3 Death on or After Attaining Age 55 and Prior to Payment Date; Participants
Who Accrue a Plan Benefit Prior to January 1, 2009. If a Participant with a
Vested Plan Benefit, who first becomes a Participant and accrues a Plan Benefit
prior to January 1, 2009 (or who is a 2008 New Executive), dies on or after
attaining age 55 and prior to the Participant’s Payment Date, the Participant’s
Surviving Spouse, if any, shall be eligible, subject to a Participant’s election
under Section 6.8, for a survivor annuity under the Plan calculated under
Section 4.2 (and reduced for early commencement in accordance with the
applicable Early Commencement Factor from Appendix A) as if (i) the Participant
had elected a 50% Joint and Survivor Annuity commencing immediately prior to the
date of the Participant’s death and (ii) the Participant died immediately
following the commencement of such annuity. The survivor annuity contemplated by
this Section 6.3 shall commence in the month following the month in which the
Participant died and shall terminate in the month in which the Surviving Spouse
dies.

6.4 Death Prior to Attaining Age 55 and Prior to Payment Date; Participants Who
Accrue a Plan Benefit Prior to January 1, 2009. If a Participant with a Vested
Plan Benefit, who first becomes a Participant and accrues a Plan Benefit prior
to January 1, 2009 (or who is a 2008 New Executive), dies prior to attaining age
55 and prior to the Participant’s Payment Date, the Participant’s Surviving
Spouse, if any, shall be eligible, subject to a Participant’s election under
Section 6.8, for a survivor annuity under the Plan calculated under Section 4.2
(and reduced for early commencement in accordance with the applicable Early
Commencement Factor from Appendix A) as if (i) the Participant incurred a
Separation from Service on the date of death or, if earlier, on the date of
Separation from Service, (ii) the Participant survived until age 55, (iii) the
Participant incurred a Separation from Service having elected a 50% Joint and
Survivor Annuity commencing in the month following the month in which the
Participant attained age 55, and (iv) the Participant died on the day after
attaining age 55. The survivor annuity contemplated by this Section 6.4 shall
commence in the month following the month in which the Participant would have
attained age 55 and shall terminate in the month in which the Surviving Spouse
dies.



--------------------------------------------------------------------------------

6.5 Death Benefits for Participants Who First Accrues a Plan Benefit On or After
January 1, 2009. If a Participant with a Vested Plan Benefit, who first accrues
a Plan Benefit on or after January 1, 2009 (other than a 2008 New Executive),
dies prior to his Payment Date, the Participant’s Surviving Spouse, if any,
shall receive a cash lump-sum payment under the Plan equal to the actuarial
equivalent (determined in accordance with Section 5.6(b)) of the death benefit
described in Section 6.3 or Section 6.4, as applicable, within 90 days of the
date of the Participant’s death.

6.6 Death Benefits to Participants Who Die Without a Surviving Spouse. The
provisions of this Section 6.6 shall apply effective July 24, 2006 to a
Participant described in Section 6.3 or 6.4 and a Participant described in
Section 6.5 who, at the time of death while employed by the Company, is not
survived by a Surviving Spouse:

 

  1. For purposes of calculating the amount of the death benefit under
Section 6.3 or 6.4, as applicable, the Participant shall be deemed to have been
survived by a Surviving Spouse of the opposite gender with a date of birth that
is the same as the date of birth of the Participant.

 

  2. The actuarial equivalent (determined in accordance with Section 5.6(b)) of
the benefit described in Section 6.3 or Section 6.4, as applicable, shall be
paid to the estate of the Participant within 90 days of the date of the
Participant’s death.

 

  3. Any survivor benefit provided by this Section 6.6 shall be treated as a
409A Benefit for purposes of the Plan (even if it is calculated with respect to
the Participant’s Grandfathered Benefit) and shall be payable only in a lump-sum
and not in any other form of payment.

6.7 Rules of Application. The provisions of this Section 6 shall be applied
separately with respect to a Participant’s Grandfathered Benefit and 409A
Benefit. Except as provided in Section 6.6(3), the payment of the survivor
annuity under Section 6.3 or 6.4, as applicable, attributable to a Participant’s
Grandfathered Benefit may not be accelerated or deferred or paid in any
alternative Payment Form.

6.8 Special Lump-Sum Election. An employee who first becomes a Participant and
accrues a Plan Benefit prior to January 1, 2009 (or who is a 2008 New Executive)
may irrevocably elect at the time that the Participant makes his Payment
Election to have the actuarial equivalent (determined in accordance with
Section 5.6(b)) of the death benefit attributable to his 409A Benefit payable
under Section 6.3 or 6.4, as applicable, paid to the Participant’s Surviving
Spouse (determined without regard to Section 6.6) within 90 days of the date of
the Participant’s death. The consent of the Surviving Spouse shall not be
required for any such election by the Participant.

SECTION 7 REDEFERRAL OF 409A BENEFITS

7.1 Redeferrals to the DCP. Subject to this Section 7, a Participant who will be
Retirement Eligible at his Separation from Service, shall be permitted to elect,
prior to his Separation from Service and in the manner contemplated by
Section 7.2, to transfer in a Valid Notional Rollover all of the amount of his
409A Benefit to the New DCP instead of having such amount paid to the
Participant on the applicable Payment Date. The amount transferred to the New
DCP in a Valid Notional Rollover shall be credited to the New DCP as of the
first day of the month following the Participant’s Separation from Service, even
if the Payment Date for the 409A Benefit is a later date. Subject to this
Section 7, a Participant who will be Retirement Eligible at his Separation from
Service and who has previously elected to receive all or a portion of his 409A
Benefit in the DCP Option shall be permitted to redefer payment, in the manner
contemplated by Section 7.2, of the amount subject to the DCP Option, subject to
the applicable payment terms of the New DCP.

7.2 Redeferral Requirements. Subject to Section 7.3, the elections described in
Sections 7.1 shall be subject to the following requirements:

 

  (a) The election to transfer the 409A Benefit in a Valid Notional Rollover to
the New DCP must be made and become irrevocable (other than in the case of the
death of the Participant) at least one year prior to the then effective Payment
Date.

 

  (b) The election shall not become effective for at least one year after the
election is made.

 

  (c)

Any transfer to the New DCP of the 409A Benefit in connection with a Valid
Notional Rollover must be made in accordance with the applicable terms and
provisions of the New DCP as then in



--------------------------------------------------------------------------------

 

effect and, once the deferred amount constituting the 409A Benefit is credited
under the New DCP, shall constitute a full and complete settlement of the
Company’s obligations to the Participant under the Plan.

 

  (d) If the 409A Benefit is transferred to the New DCP in a Valid Notional
Rollover, the payment commencement date elected by the Participant under the New
DCP for the 409A Benefit for the amount so transferred must not be earlier than
the fifth anniversary of the original Payment Date.

7.3 Limitations on Redeferrals. Notwithstanding the foregoing provisions of this
Section 7, no Participant shall be permitted to elect a Valid Notional Rollover
for any portion of his Plan Benefit following the date of the Participant’s
Separation from Service. A Valid Notional Rollover shall be void and of no
effect if the Participant is not Retirement Eligible at the time of his
Separation from Service.

SECTION 8 CLAIMS PROCEDURE

8.1 General. If a Participant or his Surviving Spouse, Beneficiary or contingent
annuitant or the authorized representative of one of the foregoing (hereinafter,
the “Claimant”) does not receive the timely payment of the benefits which he
believes are due under the Plan, the Claimant may make a claim for benefits in
the manner hereinafter provided.

8.2 Claims. All claims for benefits under the Plan shall be made in writing and
shall be signed by the Claimant. Claims shall be submitted to the Administrative
Record Keeper. If the Claimant does not furnish sufficient information with the
claim for the Administrative Record Keeper to determine the validity of the
claim, the Administrative Record Keeper shall indicate to the Claimant any
additional information which is necessary for the Administrative Record Keeper
to determine the validity of the claim.

8.3 Review of Claims. Each claim hereunder shall be acted on and approved or
disapproved by the Administrative Record Keeper within 90 days following the
receipt by the Administrative Record Keeper of the information necessary to
process the claim. If special circumstances require an extension of the time
needed to process the claim, this 90-day period may be extended to 180 days
after the claim is received. The Claimant shall be notified before the end of
the original period if an extension is necessary, the reason for the extension
and the date by which it is expected that a decision will be made. In the event
the Administrative Record Keeper denies a claim for benefits, in whole or in
part, the Administrative Record Keeper shall notify the Claimant in writing of
the denial of the claim and notify the Claimant of his right to a review of the
Administrative Record Keeper’s decision by the Committee. Such notice by the
Administrative Record Keeper shall also set forth, in a manner calculated to be
understood by the Claimant, the specific reason for such denial, the specific
provisions of the Plan on which the denial is based, and a description of any
additional material or information necessary to perfect the claim with an
explanation of the Plan’s appeals procedure as set forth in this Section 8.

8.4 Appeals. Any Claimant whose claim for benefits is denied in whole or in part
may appeal to the Committee for a review of the decision by the Administrative
Record Keeper. Such appeal must be made within 60 days after the applicant has
received actual or constructive notice of the denial as provided above. An
appeal must be submitted in writing within such period and must:

 

  1. request a review by the Committee of the claim for benefits under the Plan;

 

  2. set forth all of the grounds upon which the Claimant’s request for review
is based and any facts in support thereof; and

 

  3. set forth any issues or comments which the Claimant deems pertinent to the
appeal.

8.5 Review of Appeals. The Committee shall act upon each appeal within 60 days
after receipt thereof unless special circumstances require an extension of the
time for processing, in which case a decision shall be rendered by the Committee
as soon as possible but not later than 120 days after the appeal is received by
it. If such an extension of time for processing is required because of special
circumstances, written notice of the extension shall be furnished prior to the
commencement of the extension describing the reasons an extension is needed and
the date when the determination will be made. The Committee may require the
Claimant to submit such additional facts, documents or other evidence as the
Committee in its discretion deems necessary or advisable in making its review.
The Claimant shall be given the opportunity to review pertinent documents or
materials upon submission of a written request to the Committee, provided that
the Committee finds the requested documents or materials are pertinent to the
appeal.



--------------------------------------------------------------------------------

8.6 Final Decisions. On the basis of its review, the Committee shall make an
independent determination of the Participant’s eligibility for benefits under
the Plan. The decision of the Committee on any appeal of a claim for benefits
shall be final and conclusive upon all parties thereto.

8.7 Denial of Appeals. In the event the Committee denies an appeal in whole or
in part, it shall give written notice of the decision to the Claimant, which
notice shall set forth, in a manner calculated to be understood by the Claimant,
the specific reasons for such denial and which shall make specific reference to
the pertinent provisions of the Plan on which the Committee’s decision is based.

8.8 Statute of Limitations. A Claimant wishing to seek judicial review of an
adverse benefit determination under the Plan, whether in whole or in part, must
file any suit or legal action, including, without limitation, a civil action
under Section 502(a) of ERISA, within three years of the date the final decision
on the adverse benefit determination on review is issued or should have been
issued under Section 8.6 or lose any rights to bring such an action. If any such
judicial proceeding is undertaken, the evidence presented shall be strictly
limited to the evidence timely presented to the Committee. Notwithstanding
anything in the Plan to the contrary, a Claimant must exhaust all administrative
remedies available to such Claimant under the Plan before such Claimant may seek
judicial review pursuant to Section 502(a) of ERISA.

SECTION 9 AMENDMENT AND TERMINATION

9.1 Amendment or Termination. The Plan may be amended or terminated at any time,
by the Board of Directors or the Committee; provided, however, no amendment or
termination may reduce the amount of a Participant’s Plan Benefit as of the date
of the amendment or termination without the Participant’s written consent;
and provided further that it shall not be a reduction of a Participant’s Plan
Benefit if the amount of the Plan Benefit is reduced pursuant to Section 4.2
solely as a result in an increase in the value of Participant’s accrued benefit
under the Retirement Plan. Upon termination of the Plan, payment of a
Participant’s 409A Benefit shall be made on the Payment Date and in the Payment
Form applicable to the Participant unless the Board of Directors or the
Committee, in its discretion, determines to accelerate payment and such
acceleration may be effected in a manner that will not result in the imposition
on any Participant of additional taxes or penalties under Section 409A
(“Section 409A Compliance”).

9.2 409A Benefit Amendments. Notwithstanding any provision in the Plan to the
contrary, with respect to a Participant’s 409A Benefit, the Board of Directors,
the Committee or the Deferred Compensation Tax Compliance Committee shall have
the independent right, prospectively and/or retroactively, to amend or modify
the Plan in accordance with Section 409A, in each case, without the consent of
any Participant, to the extent that the Board of Directors, the Committee or the
Deferred Compensation Tax Compliance Committee deems such action to be necessary
or advisable to address regulatory or other changes or developments that affect
the terms of the Plan with the intent of effecting Section 409A Compliance. Any
determinations made by the Board of Directors, the Committee or the Deferred
Compensation Tax Compliance Committee under this Section 9.2 shall be final,
conclusive and binding on all persons.

SECTION 10 MISCELLANEOUS

10.1 No Effect on Employment Rights. Nothing contained herein shall be construed
as a contract of employment with any person. The Plan and its establishment
shall not confer upon any person the right to be retained in the service of the
Company or limit the right of the Company to discharge or otherwise deal with
any person without regard to the existence of the Plan.

10.2 Funding. The Plan at all times shall be entirely unfunded, and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of any benefits hereunder. No Participant, Surviving Spouse,
Beneficiary or other person shall have any interest in any particular assets of
the Company by reason of a right to receive a benefit under the Plan, and any
such Participant, Surviving Spouse, Beneficiary or other person shall have the
rights of a general unsecured creditor of the Company with respect to any rights
under the Plan. Notwithstanding the foregoing, the Committee or the Board of
Directors, in its discretion, may establish a grantor trust to fund benefits
payable under the Plan and administrative costs relating to the Plan. The assets
of said trust shall be held separate and apart from other Company funds and
shall be used exclusively for the purposes set forth in the Plan and the
applicable trust agreement, subject to the following conditions:

 

  1. the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of ERISA;



--------------------------------------------------------------------------------

  2. the Company shall be treated as the “grantor” of said trust for purposes of
Sections 671 and 677 of the Code; and

 

  3. said trust agreement shall provide that the trust fund assets may be used
to satisfy claims of the Company’s general creditors.

10.3 Anti-assignment. To the maximum extent permitted by law, no benefit payable
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
shall be void, nor shall any such benefit be in any manner liable for or subject
to garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the Participant.

10.4 Taxes. The Company shall have the right to pay any required employment,
income or other withholding taxes from a Participant’s Plan Benefit.

10.5 Construction. The Plan is intended to satisfy the requirements of
Section 409A with respect to amounts subject thereto and shall be interpreted
and construed accordingly. The Plan is intended to be an unfunded deferred
compensation arrangement for a select group of management or highly compensated
employees within the meaning of ERISA and, therefore, exempt from the
requirements of Sections 201, 301 and 401 of ERISA. Whenever the terms of the
Plan or of a Payment Election require the payment of an amount by a specified
date, the Company shall use reasonable efforts to make or commence the payment
by that date. The Company shall not be (i) liable to the Participant or any
other person if such payment or payment commencement is delayed for
administrative or other reasons to a date that is later than the date so
specified by the Plan or the Payment Election or (ii) required to pay interest
or any other amount in respect of such delayed payment except to the extent
specifically contemplated by the terms of the Plan.

10.6 Incapacity of Participant. In the event a Participant or Surviving Spouse
is declared incompetent and a conservator or other person legally charged with
the care of his person or his estate is appointed, any benefits under the Plan
to which such Participant or Surviving Spouse is entitled shall be paid to such
conservator or other person legally charged with the care of his person or
estate.

10.7 Severability. In the event that one or more provisions of the Plan shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of the Plan shall not be
affected thereby.

10.8 Governing Law. The Plan is established under and shall be governed and
construed in accordance with the laws of the State of New Jersey, to the extent
that such laws are not preempted by ERISA.



--------------------------------------------------------------------------------

APPENDIX A

EARLY COMMENCEMENT FACTORS

Subsidized Early Commencement Factor (used for (A) the 409A Benefit for a
Participant whose Separation from Service occurs on or after attaining age 55
and completing ten or more Years of Vesting Service; (B) for the Grandfathered
Benefit of a Participant whose Separation from Service occurs on or after
attaining age 55 and completing ten or more Years of Vesting Service and who, as
of December 31, 2004, had at least ten Years of Vesting Service); and (C) for
the 409A Benefit of a Rule of 70 Participant.

1.00 less   1/4% for each month by which the Payment Date precedes the Normal
Retirement Date.

Unsubsidized Early Commencement Factor (used for all other purposes):

The actuarially equivalent factor applicable to the accrued benefit of a
terminated vested participant under the Retirement Plan.



--------------------------------------------------------------------------------

Form of First Amendment to Wyeth Supplemental Executive Retirement Plan

This Amendment (the “Amendment”) to the Wyeth Supplemental Executive Retirement
Plan (amended and restated effective as of January 1, 2005) (the “Plan”) is
hereby entered into effective as of September 1, 2009:

Capitalized terms used, but not otherwise defined, shall have the meanings set
forth in the Plan.

W I T N E S S E T H

WHEREAS, the Plan supplements the benefits of Participants whose benefits under
the Retirement Plan are limited as a result of Deferrals or by operation of the
Code Limits;

WHEREAS, the Deferred Compensation Tax Compliance Committee has the right to
amend or modify the Plan in accordance with Section 409A to the extent necessary
or advisable to address developments that affect the terms of the Plan;

WHEREAS, the Retirement Plan has been amended to permit Participants to elect to
receive their benefit in a lump sum after their Separation from Service;

WHEREAS, Wyeth desires to ensure that such amendment to the Retirement Plan
shall not result in a material modification of the Plan within the meaning of
Section 409A;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows, effective as of September 1, 2009.

1. The definition of “Default Payment Form” is amended as follows:

“Default Payment Form” means (i) with respect to a Participant's Grandfathered
Benefit, the form of payment elected by the Participant under the Retirement
Plan; provided, however, that if the Participant elects, following his
Separation from Service, to receive his benefit under the Retirement Plan in the
Lump-Sum Option, the form of annuity elected by the Participant under the Plan;
and (ii) with respect to a Participant’s 409A Benefit, the Lump-Sum Option.

2. The Definition of “Normal Payment Date” is amended as follows:

“Normal Payment Date” means (i) with respect to a Participant’s Grandfathered
Benefit, the following: (A) if the Payment Form is other



--------------------------------------------------------------------------------

than the Lump-Sum Option or the DCP Option, the first day of the first period
for which an amount is payable to the Participant under the Retirement Plan; and
(B) if the payment form is the Lump-Sum Option, the Payment Date specified in
Section 5.2(c); and (ii) with respect to a Participant's 409A Benefit, the
following: (A) for a Participant who incurs a Separation from Service with a
Vested Plan Benefit prior to attaining age 55, the first day of the month
coincident with or next following the month in which he attains age 55; and
(B) for a Participant who incurs a Separation from Service with a Vested Plan
Benefit on or after attaining age 55, the first day of the month following his
Separation from Service.

 

2



--------------------------------------------------------------------------------

FORM OF AMENDMENT TO THE

WYETH SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

The Wyeth Supplemental Executive Retirement Plan (the “Plan”) is hereby amended
as follows, effective as of the Closing Date as defined in the Agreement and
Plan of Merger, dated as of January 25, 2009, by and among Pfizer, Inc., Wagner
Acquisition Corp., and Wyeth:

1.          Section 1.2 of the Plan is hereby amended by adding the following as
a new subsection (vv) and renumbering existing subsections (vv) through (hhh) as
subsections (ww) through (iii):

 

  “(vv)

“Pfizer Rule of 70 Participant” means an Eligible Employee who as of the date of
his Separation from Service:

 

 

      (i)

Is fully vested in his Plan Benefit on the date that he incurs a Separation from
Service;

 

 

      (ii)

Is involuntarily terminated by the Company prior to the end of the two period
that commences on the Closing Date as defined in the Agreement and Plan of
Merger, dated as of January 25, 2009, by and among Pfizer, Inc., Wagner
Acquisition Corp., and Wyeth (the “Pfizer Agreement”),

 

 

      (iii)

Is notified by the Company that he is eligible for the Rule of 70 in connection
with Pfizer Inc.’s acquisition of the Company (the “Pfizer Rule of 70 Benefit”),
and

 

 

      (iv)

As of the date of his Separation from Service, has a combined age and Years of
Vesting Service equal to or in excess of 70.

 

An otherwise Eligible Employee who is employed at the Rouses Point location
(other than an Eligible Employee who is covered by a transition plan related to
the Pfizer Agreement) or incurs a Separation from Service in connection with
Project Impact, shall not be treated as a Pfizer Rule of 70 Participant.



--------------------------------------------------------------------------------

2.          Section 4 of the Plan is hereby amended by adding the following as
new Section 4.6:

 

  “4.6

Pfizer Rule of 70 Benefit. The Pfizer Rule of 70 Benefit shall be equal to the
benefit that the Pfizer Rule of 70 Participant would receive under the
Retirement Plan if he was eligible for the Rule of 70 benefit under
Section 4.3(d) of the Retirement Plan. The Pfizer Rule of 70 Benefit shall be
paid on the Normal Payment Date and in the Default Payment Form.”

 

3.          Appendix A to the Plan is hereby amended by deleting the period
after the first paragraph and adding the following:

“, and (D) for the Pfizer Rule of 70 Benefits.”

 

2



--------------------------------------------------------------------------------

FORM OF AMENDMENT TO THE

WYETH SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

The Wyeth Supplemental Executive Retirement Plan (the “Plan”) is hereby amended
as follows, effective as of the Closing Date (as defined in the Amended and
Restated Asset Purchase Agreement, dated September 17, 2009, by and among Pfizer
Inc., Wyeth and Boehringer Ingelheim Vetmedica, Inc.):

1.          Section 1.2 of the Plan is hereby amended by adding the following as
new subsection (g) and renumbering existing subsections (g) through (iii) as
subsections (h) through (jjj):

 

  “(g)

“Boehringer Rule of 70 Participant” means an Eligible Employee who as of the
date of his Separation from Service:

 

 

      (i)

Is fully vested in his Plan Benefit on the date that he incurs a Separation from
Service;

 

 

      (ii)

Is notified by the Company that he is eligible for the Boehringer Rule of 70
Benefit;

 

 

      (iii)

Does not incur a Separation from Service in connection with Project Impact and
is not eligible for the Pfizer Rule of 70 Benefit; and

 

 

      (iv)

As of the date of the Participant’s Separation from Service his combined age and
Years of Vesting Service equals or exceeds 70.

 

An otherwise Eligible Employee who is employed at the Rouses Point location
(other than an Eligible Employee who is covered by a transition benefit plan
related to the Pfizer Agreement) or incurs a Separation from Service in
connection with Project Impact, shall not be treated as a Boehringer Rule of 70
Participant.”



--------------------------------------------------------------------------------

2.          Section 4.3 of the Plan is hereby amended by adding the following to
the end thereof:

“Notwithstanding the foregoing, all Affected Employees (as defined in the
Amended and Restated Asset Purchase Agreement, dated September 17, 2009, by and
among Pfizer Inc., Wyeth and Boehringer Ingelheim Vetmedica, Inc. (the
“Boehringer Agreement”)) shall become 100% vested in their Plan Benefits as of
the Closing Date (as defined in the Boehringer Agreement).”

3.          Section 4 of the Plan is hereby amended by adding the following as
new Section 4.6:

 

  “4.6

Boehringer Rule of 70 Benefit. The Boehringer Rule of 70 Benefit shall be equal
to the benefit that the Boehringer Rule of 70 Participant would receive under
the Retirement Plan if he was eligible for the Rule of 70 benefit under
Section 4.3(d) of the Retirement Plan. The Boehringer Rule of 70 Benefit shall
be paid on the Normal Payment Date and in the Default Payment Form.”

 

4.          Appendix A to the Plan is hereby amended by deleting the period
after the first paragraph and adding the following:

“ and (E) for the Boehringer Rule of 70 Benefits.”

 

2



--------------------------------------------------------------------------------

FORM OF AMENDMENTS TO THE

WYETH SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (“SERP”)

 

1. Section 1.2(gg) of the SERP is hereby amended by adding the following
language to the end thereof to read as follows:

Notwithstanding the foregoing, any payment made within 90 days of the Normal
Payment Date shall be considered to be made on the Normal Payment Date.

 

2. Section 1.2(tt) of the SERP is hereby amended to read as follows:

(tt) “Retirement Plan” means the Wyeth Retirement Plan – United States, as
amended from time to time, and with respect to a Participant who effective
December 30, 2010, became a participant in the Pfizer Consolidated Pension Plan
for Employees Resident in Puerto Rico (the “PCPP PR”), Retirement Plan shall
mean the PCPP PR.

 

3. Effective December 30, 2010, Section 4.2(a)2. of the SERP is hereby amended
to read as follows:

 

  2. for purposes of calculating such accrued benefit, except with respect to a
Participant who effective December 30, 2010, became a participant in the Pfizer
Consolidated Pension Plan for Employees Resident in Puerto Rico (the “PCPP PR”)
and consented to the transfer of his benefit hereunder to the PCPP PR, the Code
limits did not apply.

 

4. For purposes of calculating the “Final Average Annual Pension Earnings”
formula of the Retirement Plan referenced in Section 4.2 of the SERP,
Section 4.2 is amended to add to the end thereof as follows:

Rate of Annual Earnings. The Rate of Earnings to be included in the
determination of “Final Average Annual Pension Earnings” under Section 2.19 of
the Retirement Plan means the sum of (a) base salary rate (including 401(k)
salary deferral contributions, elective contributions to a plan subject to
Section 125 of the Code and elective amounts that are not includible in the
gross income of the Employee by reason of Section 132(f)(4) of the Code) as of
April 1st of each Plan Year starting on or after January 1, 2011, and
January 1st of each Plan Year



--------------------------------------------------------------------------------

starting prior to January 1, 2011 (except that for any Participant with a
Severance From Service Date between January 1, 2011 and March 31, 2011, it shall
be the base salary rate in effect on January 1, 2011), (b) cash bonuses paid by
the Company or a Participating Company in such Plan Year, including any payments
under the Wyeth Performance Incentive Award Program (“PIA”) or its successor
plan, and (c) overtime earnings, shift differentials and premium pay, sales
commissions, and sales bonuses paid in the prior Plan Year. Notwithstanding the
foregoing, the Rate of Annual Earnings shall exclude any amounts deferred under
any nonqualified deferred compensation plan. For a Participant whose base salary
on the date of his Severance From Service is equal to or more than $155,000, and
who has attained his Early Retirement Date prior to Severance From Service
(b) in the first sentence shall be substituted with the following if such
substitution shall result in a larger Accrued Benefit for the Participant: “(b)
cash bonuses paid by the Company or a Participating Company in the year earned,
including any payments under the Wyeth Performance Incentive Award Program
(“PIA”) or its successor plan, and for the year of retirement the annualized PIA
bonus received in the year of retirement shall be used provided that the
annualized PIA bonus in the year of retirement cannot be greater than the
largest PIA bonus percentage received in either of the previous two years
multiplied by the final year’s annual base salary rate.”

 

5. Effective January 1, 2011, Section 4.3 of the SERP is amended to read as
follows:

4.3      Vesting. Anything in the Plan to the contrary notwithstanding, no Plan
Benefit or other amounts shall be payable to a Participant under the Plan unless
the Participant has either (i) completed three Years of Vesting Service or
(ii) is at least age 60, in each case as of the date of the Participant’s
Separation From Service.

 

6. New Section 4.7 is added to the end of Section 4 to read as follows:

4.7 Benchmark Rule of 70 Benefit. The Benchmark Rule of 70 Benefit hereunder
shall be equal to the benefit that a Participant would have been eligible for
provided in Section 4.3(f) of the Retirement Plan but for the fact that such
Participant does not make less than $155,000. The Benchmark Rule of 70 Benefit
shall be paid on the Normal Payment Date in the Default Payment Form.

 

7. New Section 4.8 is added to the end of Section 4 to read as follows:

4.8 Wyeth Change in Control Plan Benefit. Any benefit payable pursuant to
Section 4(iv)(D), shall be payable hereunder.



--------------------------------------------------------------------------------

8. Effective January 1, 2011, new Section 9.3 is added to the end of Section 9
of the SERP to read as follows:

9.3      Errors in Calculating Lump-Sum Option Payments. Whenever due to (1) a
bona fide mathematical or actuarial error, or (2) additional compensation for
purposes of the Plan for the taxable year of the Participant in which the
Participant has a Separation from Service which has been administratively
impracticable to take into account at the time of such Separation from Service,
the amount of such 409A Benefit is determined after such payment to have been
less than if such error had not been made or such compensation taken into
account, then a supplemental corrective lump sum payment correcting such error
or taking into such additional compensation may be made by the Company prior to
December 31st of the year in which the lump sum payment was made, After such
December 31st, no further corrective payment shall be made.



--------------------------------------------------------------------------------

FORM OF AMENDMENTS TO THE

WYETH SUPPLEMENTAL EMPLOYEE SAVINGS PLAN, WYETH SUPPLEMENTAL

EXECUTIVE RETIREMENT PLAN, WYETH DEFERRED COMPENSATION PLAN

AND THE WYETH EXECUTIVE RETIREMENT PLAN (COLLECTIVELY, THE “PLANS”)

The Plans are hereby amended, effective as of January 1, 2011, by deleting the
following language “within ninety (90) days after the date of the Participant’s
death,” in each of the plan sections listed below, and replacing it with “in the
January following the calendar year in which the Participant’s death occurs”:

 

  1. Wyeth Supplemental Employee Savings Plan – Section 1.2(r);

  2. Wyeth Supplemental Executive Retirement Plan – Sections 5.7, 6.5, 6.6 and
6.8;

  3. Wyeth Executive Retirement Plan – Sections 5.7, 6.5, 6.6 and 6.8; and

  4. Wyeth Deferred Compensation Plan – Sections 7.4 and 7.6.